Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs Iva and Ivan Robbins appeal the district court’s orders granting the Alexandria Redevelopment and Housing Authority summary judgment on Plaintiffs’ 42 U.S.C. § 1983 (2012) action, and denying Plaintiffs’ Fed. R. Civ. P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Robbins v. Alexandria Redevelopment & Hous. Auth., No. 1:15-cv-00839-AJT-TCB (E.D. Va. Feb. 26, 2016; Mar, 18, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED